DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-1-2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 12-13, 16, 18 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHRIPKOV 20170201011 I n view of Darnell 20130257659.

As to claim 1, Khripkov discloses a mobile terminal [100] having a front surface [102], a rear surface [103], and side surfaces (see fig. 1), comprising: 
a case including a metal portion [101] and a dielectric portion [105], the metal portion having a recessed portion [111] at one of the side surfaces, and the dielectric portion disposed at the one of the side surfaces to cover the recessed portion (see fig. 2) (see par. 0059-0062, 0064); 
an array antenna [141,143] disposed in the recessed portion at the one side surface and configured to radiate beam-formed wireless signals using a plurality of antenna elements (see par. 0055-0056, 0061-0062); 

wherein the array antenna is disposed the one of the side surfaces of the case corresponding to a lateral side edge of the mobile terminal and configured to radiate the beam-formed wireless signals through the dielectric portion disposed at one of the side surfaces (see fig. 2) (see par. 0059-0062, 0064),
and wherein the array antenna configured to operate in a 5G communication system using a mmWave band (see par. 0003, 0009). 
Khripkov fails to disclose an antenna substrate, but a material needs to be used. In an analogous art, Darnell discloses antenna elements disposed on an antenna substrate (see par. 0062-0068). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of using a material to construct the antenna; thereby, providing and receiving wireless signals.

As to claims 3 and 18, Khripkov discloses the mobile terminal of claim 1, wherein the plurality of antenna elements are arranged on the antenna disposed adjacent to one side of a circuit board including the integrated circuit (see par. 0055-0064). Khripkov fails to disclose an antenna substrate, but a material needs to be used. In an analogous art, Darnell discloses antenna elements disposed on an antenna substrate (see par. 0062-0068). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the 

As to claim 12, Khripkov discloses the mobile terminal of claim 1, wherein the array antenna is a first antenna, and the mobile terminal further comprises a second antenna that is another array antenna; wherein the first antenna is disposed to face a first surface of the case and configured to radiate beam-formed wireless signals through the first surface, and wherein the second antenna is disposed to face a second surface of the case and configured to radiate beam-formed wireless signals through the second surface of the case (see fig .1; par. 0059-0064).

As to claim 13, Khripkov disclose the mobile terminal of claim 12, wherein the first surface of the case corresponds to the lateral side edge of the mobile terminal (see fig .1; par. 0059-0064). Khripkov fails to disclose the second surface of the case corresponds to a rear side of the mobile terminal. In an analogous art, Darnell discloses the second surface of the case corresponds to a rear side of the mobile terminal (see fig. 7, par. 0023, 0027, 0062-0068). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of improving the transmission and reception of wireless signals.

As to claim 16, Khripkov discloses a mobile terminal [100] having a front surface [102], a rear surface[103], and side surfaces (see fig. 1), comprising: 

a first array antenna [141,143] configured to radiate beam-formed wireless signals using a first plurality of antenna elements (see par. 0055-0056, 0061-0062); 
a second array antenna [141,143] configured to radiate beam-formed wireless signals using a second plurality of antenna elements (see par. 0055-0056, 0061-0062); and 
an integrated circuit configured to control transmission and reception of the beam-formed wireless signals from the first array antenna or second array antenna (see par. 0006), 
wherein the first array antenna is disposed inside the dielectric portion disposed at one of the side surfaces of the case corresponding to a lateral side of the mobile terminal and configured to radiate the first beam-formed wireless signals through the dielectric portion disposed at one of the side surfaces (see fig. 2) (see par. 0059-0062, 0064), and 
wherein the second array antenna is configured to radiate the second beam-formed wireless signals(see fig. 2) (see par. 0059-0062, 0064), and 
wherein each of the first array antenna and the second array antenna is configured to operate in a 5G communication system using a mmWave band (see par. 0003, 0009).
Khripkov fails to disclose an antenna substrate, but a material needs to be used. In an analogous art, Darnell discloses antenna elements disposed on an antenna 

As to claim 24, Khripkov discloses the mobile terminal of claim 1, further comprising a display disposed at a front surface of the mobile terminal, wherein the case forms the rear surface and the side surfaces of the mobile terminal (see par. 0060).

As to claims 25-26, Khripkov discloses the mobile terminal of claim 1/16, wherein the metal portion of the case formed of a metal material is configured to block the beam-formed wireless signals [inherent property of metals] from the array antenna to radiate there through (see par. 0007-0008, 0060-0062).

Claims 4, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over KHRIPKOV in view of Darnell as applied to claim 1 above, and further in view of Yu 20180309199.

.

Claims 7, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KHRIPKOV in view of Darnell as applied to claim 1 above, and further in view of Ko 20170069958.

As to claim 7, Darnell discloses the mobile terminal of claim 1, further comprising: a first connector [106] mounted on a circuit board including the 1C; a second connector [106] mounted on a flexible printed circuit board [110] and/or subtrate on which the array antenna is disposed and configured to engage with the first connector (see par. 0063-0064); wherein the array antenna is a first antenna is coupled to the dielectric portion or coupled to a frame facing the dielectric portion (see par. 0031 -0032, 0062-0068, 0072). Darnell discloses using a board to board connector in par. 0064 which should have two connection sides, but it is not explicitly recited. In an analogous art, Kurashima discloses a flexible printed circuit board on which the array antenna elements are disposed explicitly the two connectors [1311 and 1312] (see fig. 10; par. 0094, 0154). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching for the simple of easily coupling and decoupling both boards.

Regarding claims 10, mobile terminal further comprises a second antenna that is another “array” antenna, and the integrated circuit controls the first antenna to radiate beam-formed wireless signals at the lateral side edge of the mobile terminal and the second antenna to radiate beam-formed wireless signals at a rear side of the mobile terminal (see fig. 1, 7, 12; par. 0032-0035, 0062-0068). The previous references do not explicitly recite the word array, although it include multiple elements. In another analogous art, Ramachandran discloses disclose array antennas (see par. 0050). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to provide electrical insulation for the radiator from the outside environment, particularly to prevent direct contact between a user hand and the radiator during device use (which is often detrimental to antenna operation.

As to claim 15, Darnell discloses the mobile terminal of claim 7, wherein the integrated circuit is mounted on the circuit board adjacent to the first connector and configured to control transmission and reception of wireless signals of the first and second antennas (see fig. 7, par. 0023, 0027, 0062-0068).

As to claim 20, Darnell discloses the mobile terminal of claim 16, further comprising: a first connector mounted on the circuit board and disposed at one side of the integrated circuit; a second part of the connector mounted on a rear surface of the antenna substrate [flexible board] and electrically connected to the array .

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over KHRIPKOV in view of Darnell as applied to claim 1 above, and further in view of Ko 20170069958.

Regarding claim 11, Darnell discloses a flexible printed circuit board (see par. 0031-0032, 0063). The previous references fails to disclose an antenna substrate mounted on the integrated circuit. In another analogous art, Ko discloses further comprising an interposer configured to support the array antenna and comprising a via for electrical connection with the array antenna, wherein the interposer is disposed to surround the integrated circuit and is between a printed circuit board and the array antenna (see par. 0056, 0096, 0103). Therefore, it would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARCOS L TORRES/Primary Examiner, Art Unit 2647